Citation Nr: 1629537	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-12 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether VA properly terminated the Veteran's education benefits, effective April 15, 2013, based on a Department of Defense (DOD) determination that the Veteran was not eligible for educational benefits under Chapter 1606, Title 10, of the United States Code (Montgomery GI Bill for Selected Reserves (MGIB-SR)) as of that date.  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to July 2008.  He also had service in the Selected Reserves which ended in April 2013.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative decision issued by the Muskogee Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in the Muskogee, Oklahoma, which found the appellant ineligible for continued educational assistance under the MGIB-SR as of April 15, 2013. 

Jurisdiction over the case was subsequently transferred to the RO in Portland, Oregon.  Pursuant to his request, the Veteran was scheduled for a Travel Board hearing at the Portland RO in March 2016.  Notice of the hearing was sent to the Veteran's address of record but was returned as undeliverable.  The Veteran did not appear for the hearing and has not notified VA of his current address.  Therefore, his request for a Board hearing is considered withdrawn.


FINDINGS OF FACT

1.  The Department of Defense informed VA that it had determined that the appellant's eligibility for MGIB-SR education benefits terminated effective April 15, 2013.

2.  VA terminated the Veteran's education benefits effective April 15, 2013.


CONCLUSION OF LAW

VA properly terminated the Veteran's education benefits, effective April 15, 2013, based on a Department of Defense (DOD) determination that the Veteran was not eligible for educational benefits under Chapter 1606, Title 10, of the United States Code (Montgomery GI Bill for Selected Reserves (MGIB-SR)) as of that date.  .  10 U.S.C.A. §§ 16131, 16132, 16133 (West 2015); 38 U.S.C.A. §3012 (West 2015); 38 C.F.R. §§ 21.7540 , 21.7550, 21.7551 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist the appellant.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

In November 2013, VA informed the Veteran that his educational benefits under the MGIB-SR were terminated, effective April 15, 2013, because the Army Reserve had reported that he was discharged from the Selected Reserves, effective April 15, 2013.  He was also informed in a separate letter sent in November 2013 that the termination of his education benefits resulted in an overpayment in the amount of    $ 2,737.23.  The Veteran disagreed with these determinations.

As a result of the Veteran's notice of disagreement, VA contacted the Department of Defense via email in January 2014 to verify the Veteran's eligibility for educational benefits.  The Department of Defense responded by indicating that the Veteran's eligibility was terminated on April 15, 2013, because of discharge from the Selected Reserves.
 
The MGIB-SR, codified at title 10, United States Code, sections 16131-16137, provides that the Secretary of each U.S. military department (and the Secretary of Homeland Security, in the case of the U.S. Coast Guard) shall establish and maintain a program to provide educational assistance to members of the Selected Reserve of the Ready Reserve of the armed forces under the jurisdiction of the Secretary concerned who, after June 30, 1985, agree to remain members of the Selected Reserve for a period of not less than six years; and, before applying for benefits under this section, has completed the requirements of a secondary school diploma (or an equivalency certificate).  10 U.S.C. §§ 16131(a); 16132(a). 

The Montgomery GI Bill Selected Reserve (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components determine eligibility for the program.  38 C.F.R. § 21.7540(a).  VA makes the payments for the program.  38 C.F.R. §§ 21.7520, 21.7540.

To be eligible, a reservist who is not a Reserve officer (1) shall enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. Chapter 30.  38 C.F.R. § 21.7540(a). 

In the current case, the Department of Defense has informed VA that the Veteran was not eligible for continued receipt of educational benefits under the MGIB-SR as of April 15, 2013, as that is the date that the Veteran was discharged from the Selected Reserves.  VA is bound by this determination by the Department of Defense and therefore properly terminated the Veteran's education benefits effective April 15, 2013.  Moreover, the Veteran has not disputed that he was discharged from the selected Reserves effective April 15, 2013.

The Board appreciates that the Veteran believes he is eligible for MGIB-SR benefits based on an October 2013 letter he received from VA which indicated that he had five months and 13 days of benefits remaining.  However, the determination made by the Department of Defense with regard to the dates of qualifying service and the date on which the appellant was no longer eligible for MGIB-SR is binding on VA absent any additional information that would suggest that the DOD information is incorrect.  There is no such indication in this case.  See 38 C.F.R. § 21.7540(a).  

The Board notes that if a reservist leaves the Selective Reserves, the reservist may still have the full 14 years to use his/her benefits if he/she is discharged from the Selected Reserve because of a disability that was not the result of misconduct or the reservist's unit was inactivated during the period from October 1, 1991, through December 31, 2001.  38 C.F.R. § 21.7550(d), (e).  There is no indication in the claims file that this exception is applicable in the current case.  

Accordingly, the benefit sought on appeal must be denied.


ORDER

The appeal is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


